Title: List of Army Appointments, 10 January 1803
From: Dearborn, Henry
To: 


            
              War Department10th. January 1803
            
            List of appointments in the Army of the United States, made during the last recess of Congress
            
            
              
                A. 
                William King to be
                Surgeons mate,
                10th. June 1802.
                
              
              
                
                Joseph West
                 Ditto. Ditto.
                10. June 1802.
                
              
              
                
                John F. Heilaman
                 Ditto. Ditto.
                2. July 1802.
                
              
              
                
                G. W. Maupire
                 Ditto. Ditto.
                5.  Nov. 1802.
                
              
            
            
            
              
                Alexander McComb Junr. to be
                lst. Lieut: in the Corps of Engineers to take rank from
                12. Oct. 1802.
              
              
                Joseph G. Swift
                2d Lieut:  "   "  "   " Engineers to take rank from
                12. Oct. 1802.
              
              
                Simon Levy
                2d Lieut:  "   "  "   " Engineers to take rank from 
                12. Oct. 1802.
              
              
                Ephraim Emmory
                2d Lieut: in the Regiment of Artillerists to take rank from
                12. Oct. 1802.
              
              
                Henry Brevoort
                Ensign in the 2d. Regt. of Infantry to take rank from 
                 7. May 1802.
              
              
                Peyton Gay
                Ensign in the 2d. Regt. of Infantry, to take rank from
                12. Oct. 1802.
              
              
                Josiah Taylor
                Ensign in the 2d. Regt. of Infantry, to take rank from
                12. Oct. 1802.
              
              
                William L. Chew
                Ensign in the 2d. Regt. of Infantry, to take rank from
                12. Oct. 1802.
              
              
                William Simmons
                Ensign in the 2d. Regt. of Infantry, to take rank from 
                12. Oct. 1802.
              
            
           
            Promotions and Transfers
            Jonathan Williams to be Lieut: Colonel in the Corps of Engineers to take rank from 8th. July 1802.
            Decius Wadsworth of the Regt. of Artillerists to be Major in the Corps of Engineers, to take rank from 9th. Jany. 1800.
            Capt. George Ingersoll to be Major in the Regt. of Artillerists, vice Wadsworth transfered to take rank from 8th. July 1802.
            1st. Lieut: Peter Tallman to be Capt. in the Regiment of Artillerists, vice Ingersoll, promoted, to take rank from 8th. July 1802.
            1st Lieut: Thomas Swaine to be Capt. in the 2d Regt. of Infantry, vice, Vance, resigned, to take rank from 1st. July 1802.
            2d. Lieut: Edward P. Gaines to be 1st Lieut: in the 2d. Regt. of Infantry, vice, Erwine, resigned, to take rank from 27. April 1802.
            Ensign George T. Ross to be 2d. Lieut: in the 2d. Regt. of Infantry, vice, Gaines, promoted, to take rank from 27th. April 1802.
            Ensign Henry B. Brevoort to be 2d. Lieut: in the 2d. Regt. of Infantry, vice Barde, promoted to take rank from 1st. July 1802.
           
            B. The following persons are respectfully nominated for the appointments, to their names respectively annexed.
            
            Cary Clark, of Rhode Island, to be 2d. Lieut: in the Regt. of Artillerists.
            Francis Newman, of Maryland, to be 2d. Lieut: in the Regt. of Artillerists.
            James S. Swearingin, of Ohio, to be 2d. Lieut: in the Regt. of Artillerists.
            W. S. Graham of Vermont to be 2d. Lieut: in the Regt. of Artillerists.
            Thomas Coit Jr. of Connecticut to be Surgeon’s Mate in the Army of the United States.
            
               H. Dearborn
            
          